DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The limitations of the claims include optional subject matter that materially affect the scope of the claims.  As per MPEP 2111.04, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  Independent claims 1, 18, and 19 recite the following limitation:
modifying, by the computing device, the electronic message in response to receipt of a content protection action, the modification of the electronic message comprising replacement of the content item with at least one of an alias and a concealment of the content item within the electronic message;
The phrase “at least one of an alias and a concealment of the content item within the electronic message” indicates that the modification of the electronic message comprises replacement of the content item with “an alias” or “a concealment of the content item”. Thus, the claim scope only requires “an alias” or “a concealment” but does not require both.  As such, prior art need only disclose a concealment of the content item.  When this is the case, all limitations directed to “an alias” in the independent claims, and all limitations directed to “the alias” in the dependent claims fail to further limit the scope of the claim as the limitations are directed to subject matter that 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-7, 10 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claims 4-7, 10 and 17 are directed to “the alias”, “an alias”, or “an aliased” and depend from independent claim 1.  However, claim 1 does not require than an alias be used.  The recitation of “an alias” is part of an optional limitation in claim 1.  As per MPEP 2111.04, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 10-17 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Dependent claims 10 and 20 recite modify/modifying “the electronic message in response to identification of a content protection policy, the modification of the electronic message comprising replacement of the content item with at least one of an alias and a concealment of the content item within the electronic message”.  However, independent claims 1 and 19 from which they depend recite modify/modifying “the electronic message in response to identification of a content protection policy, the modification of the electronic message comprising replacement of the content item with at least one of an alias and a concealment of the content item within the electronic message”.  Thus, it appears that the applicant is attempting to change the scope of the claim such that the modification of is now being based on “a content protection policy” as recited in claims 10 and 20, rather than by “a content protection action” as originally required by claims 1 and 19. This amounts to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 20 depend from claims 1 and 19 respectively.  Independent claims 1 and 19 recite “modify the electronic message in response to receipt of a content protection action, the modification of the electronic message comprising replacement of the content item with at least one of an alias and a concealment of the content item within the electronic message”. Dependent claims 10 and 20 recite: “further comprising: modifying, by the computing device, the electronic message in response to identification of a content protection policy, the modification of the electronic message comprising replacement of the content item with at least one of an alias and a concealment of the content item within the electronic message”.

that after a content protection action is received, then a content protection policy is used to modify the electronic message based on the content protection action, thus still just generating a single modified electronic message; or perhaps
that after an electronic message is modified based on a content protection action and a modified electronic message is created, then the system performs a second modification step in which the modified electronic message is being modified based on a content protection policy; or perhaps
the applicant is intended to change the scope of claims 1 and 19 such that rather than further limit the claims and is indicating that rather than using a content protection action, the invention is now using a content protection policy; or perhaps
the applicant intends the terms “content protection action” and “content protection policy” to be synonymous and that the further limiting of claims 10 and 20 merely be “wherein the replacement of the content item with the concealment comprises an overlay of the concealment on top of the content item so as to block the content item from view during the display of the modified message by the another computing device” and “configure the modified message to show the content item in response to an input from the user of the another computing device” respectively; or perhaps
the applicant intends claims 10 and 20 to add an additional optional method for modifying the electronic message such as further comprising an additional option 
Given that dependent claims 10 and 20 recite modifying “the electronic message” in “the modification” the limitation has antecedent basis to the previously claimed “an electronic message” of claims 1 and 19, it would appear to one of ordinary skill in the art that the applicant intends this to be a single modification as mentioned in the first bullet point.
However, the modifying step in claims 10 and 20 also indicates that “modifying” or “modify” is occurring and this does not have antecedent basis to the “modifying” and/or “modify” in claims 1 and 19.  Additionally, claims 10 and 20 also recite “at least one of an alias and a concealment”, which does not appear to have antecedent based to the “at least one of an alias and a concealment” recited in independent claims 1 and 19.  Thus, it would also appear to one of ordinary skill in the art that the applicant intends this to be a second modification that occurs after the first modification as indicated in the second bullet point.  However, if this was the case the modification would need to be performed on the “modified electronic message” and not “the electronic message”.
Therefore, it is likely that one of ordinary skill in the art would presume that the applicant is attempting to change the scope of the claims from which they depends as indicated in the third bullet point, and thereby be claiming a new invention distinct from the claim from which it depends.
Regarding the fourth bullet point, one of ordinary skill in the art may think that the applicant is using the terms interchangeable because paragraphs 7 and 8 of the 
Finally, one of ordinary skill in the art may believe that the applicant intends claims 10 and 20 to modify claims 1 and 19 to include a secondary optional method for modifying the electronic message such that the message is modified based on at least one of a content protection action or a content protection policy as indicated in the fifth bullet point. Dependent claims 11-17 fail to correct the deficiencies of the claims from which they depend and as such are rejected by virtue of dependency.
For the purpose of prosecuting the claims the examiner is going to use the broadest reasonable interpretation of the claims which is that claims 10 and 20 are reciting an optional method for modifying the electronic message.  As such, claims 10-17, and 20 are considered optional steps that do not limit the scope of the claim and as such any art that discloses the option of using “a content protection action” will also be considered to teach the limitations of claims 10-17 and 20.  See MPEP 2111.04, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  However, the examiner will endeavor to apply prior art that discloses these optional limitations in an effort to further the prosecution of the case, even though such art is not required to reject the claims.

Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, 13-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinha et al. (PGPUB: 2016/0357971).

Claims 1, 18 and 19: Sinha discloses a method, an apparatus, and non-transitory computer-readable medium a comprising: 
A computing device with one or more processors  and memory storing instructions (Figure 1);
identifying, by a computing device, a content item of an electronic message (Figure 3B and Paragraph 51 – user taps on a portion of an message and the computing device identifies the content item of the electronic message to be concealed);

sending, by the computing device, the modified electronic message to another computing device of an electronic messaging system, the modified message configured to be displayed by the another computing device so that the modified message is viewable by a user without display of the content item (Paragraph 44 – sharing the electronic document after password defined (e.g. the modified electronic message); Figure 3D and Paragraph 53 - the modified message is viewable by a user without display of the content item; Paragraph 31 and 37: the system includes a content provider system (electronic messaging system) and multiple clients).

Claim 2: Sinha discloses the method of claim 1, further comprising: receiving, by the computing device, a content protection action for the content item of the electronic message (Figure 3B and 3C and paragraphs 51-52 – the computing device receives a content protection action to protect a content item of the electronic message, the content protection action can be considered at least one of the initial selection of the 

Claim 3: Sinha discloses the method of claim 1, wherein the electronic messaging system comprises an electronic messaging sending device, an electronic messaging server, and an electronic messaging receiving device (Paragraph 25 and 26: the system includes a content provider system (electronic messaging system) that includes a server (electronic messaging server); Paragraph 55: the system includes a client device of user sharing the document (electronic messaging sending device) and a client device of at least one user in group G1 (electronic messaging receiving device); .

Claim 4: Sinha discloses the method of claim 1, wherein the alias of the content item is permanent (Figure 3D and Paragraph 53: the protected section 360 includes a visual blocking (overlay) of the protected content within that section 360 that has been aliased with a circle with a line through it and the words protected content; Paragraph 77: the content item is permanently protected for those individual that do not have the proper password, additional this paragraph teaches that one method of permanent protection is to make the user re-enter a password each time they wish to see the aliased material, but the optimum method is to consider the decrypted content as non-protected for further loops through).




Claim 7: Sinha discloses the method of claim 1, wherein the alias of the content item is valid for a recipient (Figure 3D and Paragraph 53: the protected section 360 includes a visual blocking (overlay) of the protected content within that section 360 that has been aliased with a circle with a line through it and the words protected content; Figure 5C: the aliased content items 515, 520, and 525 are valid for this recipient because he is only suppose to be able to access the sales report for the south region.

Claim 8: Sinha discloses the method of claim 1, further comprising: configuring the modified message to show the content item in response to an input from the user of the another computing device. (Figure 5C and Paragraphs 53, 59-61: disclose the display of the content item based on the user inputting the password for the south region on their computing device)

Claim 9: Sinha discloses the method of claim 1, wherein the replacement of the content item with the alias comprises an overlay of an aliased content item on top of the content item so as to block the content item from view during the display of the modified message by the another computing device. (Figure 3D and Paragraph 53: the protected section 360 includes a visual blocking (overlay) of the protected content within that section 360 that has been aliased with a circle with a line through it and the words protected content)

Claims 10 and 20: Sinha discloses the method of claim 1 and the non-transitory computer-readable medium of claim 19, further comprising: 
modifying, by the computing device, the electronic message in response to identification of a content protection policy, the modification of the electronic message comprising replacement of the content item with at least one of an alias and a concealment of the content item within the electronic message (Paragraph 24: the server is also able to makes decisions and determinations as to whether particular sections of the electronic document will be presented to the user; Paragraph 36: by applying behavior and access rules, parameters, variables, algorithms, instructions, rules, constraints, or references thereto associated with the purposes of the business application and/or content provider system)
wherein the replacement of the content item with the concealment comprises an overlay of the concealment on top of the content item so as to block the content item from view during the display of the modified message by the another 
configure the modified message to show the content item in response to an input from the user of the another computing device (Figure 5C and Paragraphs 53, 59-61: disclose the display of the content item based on the user inputting the password for the south region on their computing device).


Claim 13: Sinha discloses the method of claim 10, wherein the concealment comprises a button, wherein the display of the content item requires clicking the button (Figures 3D and 7; Paragraphs 53, 70 and 72 – user prompted for password to unlock portions or sections of the electronic message, the prompt is a pop-up form with an arrow button that is clicked once the password is entered)

Claim 14: Sinha discloses the method of claim 10, wherein the concealment comprises an electronic form, wherein the display of the content item requires filling out the electronic form (Figures 3D and 7; Paragraphs 53, 70 and 72 – user prompted for password to unlock portions or sections of the electronic message, the prompt is a pop-up form with an arrow button that is clicked once the password is entered).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (PGPUB: 2016/0357971) in view of Hardt (CA 2447121).

Claim 6: The method of claim 1, wherein the alias of the content item is valid for a duration of an event.

Sinha does not disclose that this sharing is done vie email and that the sender of the email can have their email address aliased, wherein the alias of the content item is valid for a duration of an event.
The analogous art of Hardt discloses that it is well known to determine an alias for a senders email address, and define a time period for a lifespan (duration of an event) after which the alias is no longer valid in at least page 8, line 29 through page 9, line 8; page 21, lines 12-23; Page 22, line 1 through page 23, line 15; and page 23, line 32 through page 24, line 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention include the email address aliasing which is valid for a duration of an event of Hardt in the invention of Sinha. The rationale for doing so is that it merely requires the simple substitution of one known element for another to obtain predictable results. Sinha discloses protecting the contents of an electronic message to be shared and that the system can include and e-mail server.  The sole difference between the Sinha reference and the claimed subject matter is the that the Sinha reference does not disclose that sharing is done via email and that the sender of the email can have their email address aliased, wherein the alias of the content item is valid for a duration of an event.  However, the Hardt reference disclose that it is known to share messages via email and that the sender of the email can have their email address aliased, wherein the alias of the content item is valid for a duration of an event. Since each individual element and its function are .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (PGPUB: 2016/0357971) in view of Tencent (CN107743086).

Claim 11: The method of claim 10, further comprising: predefining a period of time, wherein the concealment takes effect after the predefined period of time.
Sinha discloses the method of claim 10, including modifying, by the computing device, the electronic message in response to identification of a content protection policy, the modification of the electronic message comprising replacement of the content item with a concealment of the content item within the electronic message.
Sinha does not disclose predefining a period of time, wherein the concealment takes effect after the predefined period of time.
The analogous art of Tencent discloses that it is well known to predefine a period of time, wherein the concealment takes effect after the predefined period of time in at least page 55, lines 13-42 and page 58, lines 15-30
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (PGPUB: 2016/0357971) in view of Brower et al (PGPUB: 2013/0253994).

Claim 12: The method of claim 10, wherein the concealment comprises a URL link, wherein the display of the content item requires providing an input on the URL link.
Sinha discloses the method of claim 10, including modifying, by the computing device, the electronic message in response to identification of a content protection policy, the modification of the electronic message comprising replacement of the content item with a concealment of the content item within the electronic message, wherein the concealment includes a button that requires an input from the user (click) to display the content.
Sinha does not disclose wherein the button comprises a URL link.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a URL link associated with the content to be displayed as disclosed by Brower in the concealment button of Sinha.  The rational for doing so is that there are a limited number of ways in which concealed content can be displayed in an electronic message and one of the limited number of predictable ways is via a URL link.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (PGPUB: 2016/0357971) in view of Istrati (PGPUB: 2018/0189757).

Claims 15 and 16: The method of claim 10, wherein the concealment comprises a fee form, wherein the display of the content item requires paying the fee and wherein the concealment comprises an advertisement, wherein the display of the content item requires completion of an advertisement action.
Sinha discloses the method of claim 10, including modifying, by the computing device, the electronic message in response to identification of a content protection policy, the modification of the electronic message comprising replacement of the content item with a concealment of the content item within the electronic message, wherein the concealment comprises a form.

The analogous art of Istrati discloses that it is well known for a concealment to comprises a fee form, wherein the display of the content item requires paying the fee, wherein the fee can be a completion of an advertisement action in at least paragraphs 38-40 and 61-64.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a concealment to comprises a fee form, wherein the display of the content item requires paying the fee, wherein the fee can be a completion of an advertisement action as disclosed by Istrati in the invention of Sinha. The motivation for doing so is to provide a way for a business to generate revenue for their electronic messages through sales , advertising or any combination thereof (Istrati: Paragraph 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Libin (PGPUB: 20140208418) which discloses a way to protect individual content items of an electronic message including automatically numbers and alphanumeric sequences of sufficient length that do not represent commonly known abbreviations, detecting generic terms, detecting proper names, detecting terms signifying a type of content, detecting mutual location of terms and 
Raley et al. (PGPUB: 20150371611) which discloses a way to mask individual content items of an electronic message by identifying one or more masking techniques, associating the source content with obscuration information and one or more usage rules, the obscuration information including information corresponding to the mask, information corresponding to the one or more parameters, and information corresponding to the one or more masking techniques, and transmitting the source content, the one or more usage rules, and the obscuration information to at least one recipient computing device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John Van Bramer/Primary Examiner, Art Unit 3621